Exhibit 10.2

TIBCO SOFTWARE INC.

NOTICE OF AWARD OF RESTRICTED STOCK UNITS

UNDER THE 2009 DEFERRED COMPENSATION PLAN (U.S.)

Unless otherwise defined herein, the terms defined in the TIBCO Software Inc.
2009 Deferred Compensation Plan (the “Plan”) will have the same defined meanings
in this Notice of Award of Restricted Stock Units (“Notice of Award”) and in the
Terms and Conditions (the “Agreement”), attached hereto as Appendix A.

Name:                              (the “Service Provider”)

You have been granted the right to receive Restricted Stock Units, subject to
the terms and conditions of the Plan, the Agreement and this Notice of Award as
follows:

 

Award Number         Date of Award         Total Number of Restricted Stock     
   Units      

Vesting Schedule:

One hundred percent (100%) of the Restricted Stock Units will vest on the Date
of Award.

By signing below, you acknowledge that this award of Restricted Stock Units is
granted under and governed by the terms and conditions of the Plan and the
Agreement, both of which are made a part of this document. By signing this
Notice of Award, the Service Provider represents that he or she has reviewed the
Plan, the Agreement and this Notice of Award in their entirety and fully
understands all provisions of the Plan, the Agreement and this Notice of Award.

Settlement

Your Plan account will be distributed in Restricted Stock Units, which will be
settled in whole Shares (rounded down to the nearest whole Share) pursuant to
your deferral election, which provided for distribution upon the following:

 

  [    ] You elected your                  birthday, which is
                        , 2        .

 

  [    ] You elected                                 , 2        .

If your death, your Separation of Service, your Disability, or a Change of
Control Event occurs prior to the date you elected (as indicated above), your
Plan Account will be distributed pursuant to the terms of the Plan.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if your Plan Account distribution is due to your
Separation from Service, as determined by the Company, other than due to your
death, and you are a “specified employee” within the meaning of Section 409A at
the time of such Separation from Service, then, pursuant to Section 5.4 of the
Plan, your Restricted Stock Units will not be settled until the date six
(6) months and one (1) day following the date of separation from service, unless
you die following your Separation from Service, in which case, your Restricted
Stock Units will be settled as soon as practicable following your death.

 

SERVICE PROVIDER    Signature    Print Name



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1. Award. The Company hereby grants to the Service Provider under the Plan an
award of Restricted Stock Units, subject to all of the terms and conditions in
this Agreement, the attached Notice of Award and the Plan.

2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal to
the Fair Market Value of a Share on the Date of Award. Prior to actual
distribution of any Restricted Stock Units pursuant to the terms of the Plan,
such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.

3. Vesting Schedule. One hundred percent (100%) of the Restricted Stock Units
will vest on the Date of Award.

4. Settlement. Restricted Stock Units will be settled in whole shares of Common
Stock. The Company shall issue to you on the settlement date a number of whole
shares of Common Stock equal to the Restricted Stock Units in your Plan Account.
Such shares of Common Stock shall not be subject to any restriction on transfer
other than any such restriction as may be required pursuant to the other
provisions of this Agreement.

5. Settlement after Death. Any distribution or delivery to be made to the
Service Provider under this Agreement will, if the Service Provider is then
deceased, be made pursuant to Section 5.3 of the Plan. A Service Provider’s
beneficiary, administrator or executor must furnish the Company with (a) written
notice of his or her status as transferee, and (b) evidence satisfactory to the
Company to establish the validity of the transfer and compliance with any laws
or regulations pertaining to said transfer.

6. Withholding of Taxes. Regardless of any action the Employer takes with
respect to any or all tax obligations, the Service Provider acknowledges that
the ultimate liability for all tax obligations legally due by the Service
Provider is and remains the Service Provider’s responsibility and that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any tax obligations in connection with any aspect of
the Restricted Stock Units, including the grant of Restricted Stock Units, the
vesting of Restricted Stock Units, the issuance of Shares in settlement of
Restricted Stock Units, the subsequent sale of any Shares acquired at vesting
and the receipt of any dividends; and (ii) do not commit to structure the terms
of the award or any aspect of the Restricted Stock Units to reduce or eliminate
the Service Provider’s liability for tax obligations.

Prior to the issuance of Shares, the Service Provider shall pay, or make
adequate arrangements satisfactory to the Company or to the Employer (in their
sole discretion) to satisfy all withholding and payment on account obligations
of the Company and/or the Employer, if any. In this regard, the Service Provider
authorizes the Employer to withhold all applicable tax obligations legally
payable by the Service Provider from the Service Provider’s wages or other cash
compensation payable to the Service Provider by the Employer. Alternatively, or
in



--------------------------------------------------------------------------------

addition, if permissible under local law, the Company or the Employer may, in
their sole discretion, (i) sell or arrange for the sale of Shares to be issued
to satisfy the withholding or payment on account obligation, and/or
(ii) withhold in Shares, provided that the Company and the Employer shall
withhold only the amount of Shares necessary to satisfy the minimum withholding
amount. The Service Provider shall pay to the Employer any amount of tax
obligations that the Employer may be required to withhold as a result of the
Service Provider’s receipt of Restricted Stock Units, or the issuance of Shares
in settlement of Restricted Stock Units that cannot be satisfied by the means
previously described. The Company may refuse to deliver Shares to the Service
Provider if the Service Provider fails to comply with the Service Provider’s
obligation in connection with the tax obligations as described herein.

7. Rights as Stockholder. Subject to paragraph 10, neither the Service Provider
nor any person claiming under or through the Service Provider will have any of
the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Service Provider (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Service Provider will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

8. Dividend Equivalents. The Service Provider shall be entitled to receive
dividends and distributions paid on the Shares underlying vested Restricted
Stock Units. Any such dividends or other distributions automatically shall be
deemed reinvested in Restricted Stock Units on the date of payment of any such
dividends or distributions (the “Dividend Restricted Stock Units”). The number
of Dividend Restricted Stock Units shall be determined as follows: (a) if the
Company declares and pays a cash dividend on the Shares, the number of Dividend
Restricted Stock Units shall be equal to the quotient obtained by dividing the
cash dividend paid on the Shares underlying vested Restricted Stock Units by the
Fair Market Value (as defined in the Plan) of the Shares on the date the
dividend is paid; or (b) if the Company distributes Shares, the number of
Divident Restricted Stock Units shall be equal to the number of Shares
distributed with respect to the Shares underlying vested Restricted Stock Units.
Dividend Restricted Stock Units shall be subject to the same terms and
conditions as the Restricted Stock Units, including with respect to distribution
of a Participant’s Account pursuant to Section 3 and Section 5 of the Plan.

9. No Effect on Employment. The terms of the Service Provider’s employment with
his or her Employer are governed by applicable local law and any relevant
employment agreement. This Agreement and the attached Notice of Award do not
constitute an express or implied promise of continued employment for any period
of time. The Service Provider may terminate his or her employment and the
Employer may terminate the Service Provider’s employment in accordance with
applicable local law and any relevant employment agreement.

10. Acknowledgment of Nature of Award. In accepting the award of Restricted
Stock Units, the Service Provider acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company as
provided in the Plan;



--------------------------------------------------------------------------------

(b) the Service Provider’s participation in the Plan is voluntary;

(c) neither the grant of Restricted Stock Units nor any provision of this
Agreement, the attached Notice of Award, the Plan or the policies adopted
pursuant to the Plan confer upon the Service Provider any right with respect to
employment or continuation of current employment, and in the event that the
Service Provider is not an employee of the Company, Restricted Stock Units shall
not be interpreted to form an employment contract or relationship with the
Company;

(d) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(e) if the Service Provider receives Shares, the value of such Shares acquired
on vesting of Restricted Stock Units may increase or decrease in value; and

(f) no claim or entitlement to compensation or damages arises from any grant of,
appreciation of, or diminution in value of the Restricted Stock Units or Shares
(for any reason whatsoever and whether or not in breach of local labor laws) and
the Service Provider irrevocably releases the Company and the Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing the
attached Notice of Award, the Service Provider shall be deemed irrevocably to
have waived his or her entitlement to pursue such claim.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement and the attached Notice of Award will be addressed to the
Company, in care of Shareholder Services, TIBCO Software Inc., 3303 Hillview
Avenue, Palo Alto, California, 94304, or at such other address as the Company
may hereafter designate in writing.

12. Award is Not Transferable. Restricted Stock Units may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated other
than as provided under Section 9.2 of the Plan.

13. Binding Agreement. Subject to the limitation on the transferability of
Restricted Stock Units contained herein, this Agreement and the attached Notice
of Award will be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

14. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any foreign, state or federal
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of Shares to the Service
Provider (or his or her estate), such issuance will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.



--------------------------------------------------------------------------------

15. Plan Governs. This Agreement and the attached Notice of Award are subject to
all terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. In the event of a conflict between one or
more provisions of the attached Notice of Award and one or more provisions of
the Plan, the provisions of the Plan will govern.

16. Committee Authority. The Committee will have the power to interpret the
Plan, this Agreement and the attached Notice of Award and to adopt such rules
for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules pursuant to the
terms of the Plan. All actions taken and all interpretations and determinations
made by the Committee in good faith will be final and binding upon the Service
Provider, the Company and all other interested persons. No member of the
Committee will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, this Agreement and
the attached Notice of Award.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

18. Agreement Severable. In the event that any provision in this Agreement or
the attached Notice of Award will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this
Agreement or the attached Notice of Award.

19. Modifications to the Agreement. The Plan, this Agreement and the attached
Notice of Award constitute the entire understanding of the parties on the
subjects covered. The Service Provider expressly warrants that he or she is not
accepting this Agreement or the attached Notice of Award in reliance on any
promises, representations, or inducements other than those contained herein and
therein. Modifications to this Agreement, the attached Notice of Award or the
Plan can be made only in an express written contract executed by a duly
authorized officer of the Company. Notwithstanding anything to the contrary in
the Plan, this Agreement or the attached Notice of Award, the Company reserves
the right to revise this Agreement or the attached Notice of Award as it deems
necessary or advisable, in its sole discretion and without the consent of the
Service Provider, to comply with Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A prior to the
actual payment of Shares pursuant to this award of Restricted Stock Units.

20. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Unit award, the Service Provider expressly warrants that he or
she has received a deferred right to receive Shares issued under the Plan, and
has received, read and understood a description of the Plan. The Service
Provider understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.



--------------------------------------------------------------------------------

21. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request the Service Provider’s consent to participate in the
Plan by electronic means. The Service Provider hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

22. Data Privacy Notice and Consent. The Service Provider hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Service Provider’s personal data as described in this
Agreement by and among, as applicable, the Employer, the Company, its
Subsidiaries and its affiliates for the exclusive purpose of implementing,
administering and managing the Service Provider’s participation in the Plan.

The Service Provider understands that the Company and the Employer may hold
certain personal information about the Service Provider, including, but not
limited to, the Service Provider’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
Shares awarded, canceled, vested, unvested or outstanding in the Service
Provider’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”). The Service Provider understands that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the Service
Provider’s country, or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Service Provider’s country.
The Service Provider understands that the Service Provider may request a list
with the names and addresses of any potential recipients of the Data by
contacting the Service Provider’s local human resources representative. The
Service Provider authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Service Provider’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the Shares received upon
vesting of the Restricted Stock Units may be deposited. The Service Provider
understands that Data will be held only as long as is necessary to implement,
administer and manage the Service Provider’s participation in the Plan. The
Service Provider understands that the Service Provider may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Service
Provider’s local human resources representative. The Service Provider
understands that refusal or withdrawal of consent may affect the Service
Provider’s ability to participate in the Plan. For more information on the
consequences of the Service Provider’s refusal to consent or withdrawal of
consent, the Service Provider understands that the Service Provider may contact
the Service Provider’s local human resources representative.

23. Language. If the Service Provider has received this Agreement, the attached
Notice of Award or any other document related to the Plan translated into a
language other than English and if the translated version is different that the
English version, the English version will control.



--------------------------------------------------------------------------------

24. Notice of Governing Law. This Agreement and the attached Notice of Award
shall be governed by the laws of the State of Delaware, U.S.A., without regard
to its principles of conflict of laws. For purposes of litigating any dispute
that arises under this award of Restricted Stock Units, this Agreement or the
attached Notice of Award, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
of the United States for the Northern District of California, and no other
courts where this award of Restricted Stock Units is made and/or to be
performed.